956 A.2d 349 (2008)
196 N.J. 450
In the Matter of Xavier C. RODRIGUEZ, Chief Judge of the Municipal Court of Passaic City.
D-204 September Term 2007
Supreme Court of New Jersey.
September 24, 2008.

CORRECTED ORDER
The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2; 15-15(a), a presentment recommending that XAVIER C. RODRIQUEZ, Chief Judge of the Municipal Court of Passaic City, be publicly admonished for violating Canon 1 (a judge should observe high standards of conduct so the integrity and independence of the judiciary may be preserved), Canon 2A (a judge should respect and comply with the law and act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary), and Canon 7C (a judge shall not engage in political activity) of the Code of Judicial Conduct, and for engaging in conduct prejudicial to the administration of justice that brings the judicial office into disrepute, in violation of Rule 2:15-8(a)(6);
And respondent, through counsel, having accepted the recommendation for discipline of the Advisory Committee on Judicial Conduct and having waived his right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted and XAVIER C. RODRIGUEZ, Chief Judge of the Municipal Court of Passaic City, is hereby publicly admonished.